DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 – 11, 13 – 20 are allowed. Claims 3 and 12 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for constructing a coordinate system relative to a vehicle traveling along a path, the method comprising: receiving, by a processor, location data; dividing, by the processor, the path into one or more path segments; matching, by the processor, a portion of the location data to a path segment of the one or more path segments; and determining, by the processor, a registration of the portion of the location data relative to the path segment, wherein the registration is organized by non-cartesian coordinates relative to a path point on the path segment.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A vehicle ranging system comprising: a ranging data interface configured to receive location data; a vehicle path processor configured to divide a path of the vehicle into one or more path segments; and a ranging data processor configured to match a portion of the location data to a segment of the one or more path segments and determine a registration of the portion of the location data relative to the path segment, wherein the registration is organized by non-cartesian coordinates relative to a path point on the path segment.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A non-transitory computer-readable medium including instructions that when executed by a processor are operable to: receive location data; divide a vehicle path into one or more path segments; match a portion of the location data to a path segment of the one or more path segments; and determine a registration of the portion of the location data relative to the path segment, wherein the location data and the portion of the location data are organized by local coordinates, geographic coordinates, geocentric coordinates, or cartesian coordinates, and wherein the registration is organized by non-cartesian coordinates relative to a path point on the path segment.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661